          Case 2:19-cv-14657-CJB-JVM Document 70 Filed 11/20/20 Page 1 of 13




                                     UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF LOUISIANA

    R.C.N. ASSOCIATES, INC., ET AL.     *                         CIVIL ACTION NO. 19-14657
                                        *
    VERSUS                              *                         SECTION: “J”(1)
                                        *
    SERENA CLUB M/V, ET AL.             *                         JUDGE CARL J. BARBIER
                                        *
                                        *                         MAGISTRATE JUDGE
                                        *                         JANIS VAN MEERVELD
    *********************************** *

                                              ORDER AND REASONS

           Before the Court is the Motion of R.C.N. Associates, Inc. (“RCN”) for Leave to File Third

Party Complaint against Marine Hospitality Corp. (“Marine Hospitality”) and James Campbell

(Rec. Doc. 53). Oral argument was held on November 18, 2020, and the Motion was taken under

submission. For the following reasons, the Motion is GRANTED. RCN’s Third Party Complaint

shall be entered into the record.

                                                       Background

           This lawsuit arises out of repair work performed on the M/V SERENA CLUB, a vessel

owned by Carabella1, LLC (“Cara Bella”). Following written demand, RCN and GC Marine

Electric LLC (“GC”) filed this lawsuit on December 17, 2019, seeking to collect on unpaid

invoices for services rendered in the amount of $36,030, as to RCN and $5,850 as to GC. Cara

Bella answered and filed a counterclaim against RCN and a Cross Claim 1 against H.F. Italy s.r.l.

“HF Italy”). Cara Bella alleges that it retained RCN to serve as project manager for the renovation

and upgrade of the M/V SERENA CLUB. Cara Bella alleges that it retained HF Italy to install the

teak deck and paneling on the vessel and that RCN supervised the work. Cara Bella alleges that

the deck was not properly installed and is currently leaking water. Cara Bella has already paid HF


1
    Although asserted as a cross-claim, H.F. Italy s.r.l. was not yet a defendant at the time the claim was asserted.

                                                              1
      Case 2:19-cv-14657-CJB-JVM Document 70 Filed 11/20/20 Page 2 of 13




Italy $2,309,064.75, according to Cara Bella, at RCN’s instruction. Cara Bella seeks damages for

breach of contract, negligent design and/or refurbishment, negligent and/or intentional

misrepresentation, professional negligence/negligence, breach of implied warranty of fitness for a

particular purpose, breach of implied warranty of merchantability, and breach of express warranty

and guarantee.

       Cara Bella amended its pleading on June 12, 2020, to add WaveGround, Inc.

(“WaveGround”), and H.F. Italy USA (“HF Italy USA”) as cross defendants. It alleges that RCN

brought in WaveGround to repair and replace numerous doors for the vessel, but it was later

discovered that the doors are not U.S. Coast Guard compliant. Cara Bella also alleges that

WaveGround, HF Italy, and HF Italy USA are alter-egos of each other. It alleges on information

and belief that these entities comingled funds, had the same employees, operated out of the same

offices, and have the same or similar ownership.

       According to RCN, its contract with Cara Bella required that RCN locate vendors, assist

in the negotiation of contracts, establish purchase order and invoicing processes, and obtain the

owner’s acceptance of contracted work and materials. RCN says that although HF Italy was

originally a direct vendor of teak materials to RCN, it quickly began negotiating with Cara Bella

independently. Cara Bella and HF Italy entered into contracts for teak decking, stairs, and

handrails; for interior bulkheads, galley, and ceilings; and for repair and replacement of the doors.

RCN says it was not a party to those contracts, did not perform design, construction, or installation

of any of the associated work, played no role in negotiating those contracts, and was not asked to

ensure that the proposed materials would comply with U.S. Coast Guard regulations. According

to RCN, these contracts were all “turn-key,” with HF Italy to provide all materials, labor,

supervision, and project management.



                                                 2
      Case 2:19-cv-14657-CJB-JVM Document 70 Filed 11/20/20 Page 3 of 13




       RCN submits that the damage with respect to the bulkheads is a result of Cara Bella’s

insistence that the M/V SERENA CLUB mirror the interior of the S/V CHAIKA in Moscow, an

existing Cara Bella vessel. RCN says it and another vendor advised Cara Bella that only

incombustible bulkhead panels could be utilized, not the MDF panels like that on the S/V

CHAIKA, but Cara Bella showed the interior of the S/V CHAIKA to HF Italy and approved

materials to be supplied by HF Italy including MDF bulkhead panels. RCN asserts that HF Italy

assured it, Cara Bella, and Cara Bella’s naval architect that the materials would be incombustible

and compliant with applicable regulation. RCN points out that HF Italy stopped work on the project

many months after RCN had departed the project. RCN submits that until Cara Bella asserted its

counterclaim in this litigation, Cara Bella had contended that HF Italy was solely at fault.

       Trial in this matter has not yet been set. The court has not set a deadline to complete

discovery or to file pleading amendments.

       Presently before the court is RCN’s Motion for Leave to File Third Party Complaint against

Mr. Campbell and Marine Hospitality. RCN submits that documents obtained from Cara Bella

show that Mr. Campbell and/or Marine Hospitality assisted Cara Bella in the refurbishment of the

M/V SERENA. Cara Bella’s discovery responses show that Mr. Campbell negotiated and executed

contracts for materials and services to be provided by the M/V SERENA. In its counterclaim

against RCN, Cara Bella alleges that the materials and services to be provided under these contracts

were defective. Additionally, RCN says that according to Cara Bella’s discovery responses, Mr.

Campbell served as a marine consultant and project manager for the refurbishment project. In its

counterclaim, Cara Bella alleges that RCN as project manager is liable for the failure to properly

refurbish the M/V SERENA. RCN alleges that Mr. Campbell negotiated and signed contracts on

behalf of Cara Bella for materials that Cara Bella now claims are worthless because they are not



                                                 3
       Case 2:19-cv-14657-CJB-JVM Document 70 Filed 11/20/20 Page 4 of 13




compliant with U.S. Coast Guard regulations. RCN adds that it “appears” Mr. Campbell was

contractually obligated to obtain the vessel’s Certificate of Inspection (“COI”), 2 and RCN argues

that this would mean Mr. Campbell should have ensured the materials to be supplied by contracts

he executed would be compliant with U.S. Coast Guard regulations.

        RCN notes that it has not been able to determine whether Mr. Campbell individually or as

Marine Hospitality was retained for consulting and management services and that, therefore, it

cannot say which one or if both have liability here. RCN notes that it issued subpoenas for

documents from Mr. Campbell and Marine Hospitality, but neither responded. This issue was

discussed at oral argument and counsel for Cara Bella had no information as to whether Mr.

Campbell had been paid for his work directly or through his company Marine Hospitality.

        RCN’s Third Party Complaint alleges that if Cara Bella is successful in its case, its damages

were caused by Mr. Campbell and Marine Hospitality for negotiating contracts for substandard

work and for “failing to communicate to R.C.N. Associates all materials and work selected for

renovations.” (Rec. Doc. 53-6, at 5). Accordingly, it alleges that Marine Hospitality and Mr.

Campbell are liable to RCN.

        After RCN originally filed its Motion for Leave, Cara Bella filed objections into the record.

Meanwhile, the Clerk’s Office had marked RCN’s Motion deficient for failing to state whether the

motion was opposed and if so, to include a memorandum in support. In Cara Bella’s objection, it

argues that RCN’s motion does not meet Rule 11 criteria that claims be asserted after a reasonable

inquiry. Cara Bella insists that Marine Hospitality had nothing to do with renovation of the M/V

SERENA. It admits that it sought Mr. Campbell’s advice because of his experience in the cruise



2
 RCN cites an email from Mr. Campbell to Konstantin Gaynutdinov, in which Mr. Campbell states “I’m out I just
emailed Dimitry to tell him. I’ll do the COI inspection when the boats ready either here or NewOrleans as was my
original agreement.” Ex. L to RCN’s Mo. for Sum. J., Rec. Doc. 32-15.

                                                       4
       Case 2:19-cv-14657-CJB-JVM Document 70 Filed 11/20/20 Page 5 of 13




vessel/restaurant business. Cara Bella argues that RCN has asserted no basis to hold Mr. Campbell

personally liable. Even if RCN’s allegations were true, Cara Bella argues that at best, it would

give RCN a right to recover against Cara Bella under the doctrine of respondeat superior. Cara

Bella argues that Mr. Campbell and Marine Hospitality are not necessary to this litigation and that

RCN’s attempt to include them is harassment that should subject RCN to sanctions under 28

U.S.C. 1927 for vexatiously multiplying the proceedings.

         In its opposition memorandum, Cara Bella notes that RCN did not seek to obtain Cara

Bella’s consent prior to the filing of its Motion for Leave; it did not do so until after its motion was

marked deficient by the Clerk of Court. Cara Bella argues that RCN has failed to satisfy Rule 11

because its allegations have no evidentiary support and will not have evidentiary support upon

further investigation or discovery. Cara Bella argues that it was not a reasonable inquiry to go to

the Florida Secretary of State’s website and find that Mr. Campbell is the registered agent for Cara

Bella. Cara Bella concedes that Mr. Campbell’s name appears in two interrogatory responses, but

argues that these do not support RCN’s claims. In one, Mr. Campbell is identified as a current

member, officer, or director of Cara Bella. In the other, he is identified as one of the people

negotiating the contract between HF Italy and Cara Bella. Cara Bella explains that Mr. Campbell’s

only involvement in the negotiations was that he signed one of the contracts on the direction of

Cara Bella’s owner. 3

         Cara Bella argues that despite RCN’s claim that Mr. Campbell negotiated the contracts,

RCN has long known this is not true. Cara Bella points to the August 3, 2020, declaration of Mr.

Freund, president of HF Italy, which RCN submitted with its Motion for Summary Judgment. In



3
 Of note, this explanation is not provided in the interrogatory response. Indeed, in Cara Bella’s interrogatory response,
Mr. Campbell is included on both the list of people who negotiated the contracts and the list of people who executed
contracts.

                                                           5
       Case 2:19-cv-14657-CJB-JVM Document 70 Filed 11/20/20 Page 6 of 13




that declaration, Cara Bella says that Mr. Freund “makes clear that he, in his capacity as President

of HF Italy, went to Moscow and personally negotiated the contracts with Cara Bella’s owners in

Moscow.” 4 (Rec. Doc. 57, at 6). Cara Bella argues that RCN knew that Marine Hospitality’s

principal place of business was in Fort Lauderdale. It says that Mr. Campbell shares the same

address. And it says that RCN knows that the contracts were negotiated directly, face to face, by

Mr. Freund in Moscow.

        In reply, RCN underscores that Cara Bella has admitted that Mr. Campbell was a

consultant. It argues that the evidence shows that Mr. Campbell had a broad, longstanding, and

continuous involvement in the project. For example, he was referred to as a member of the Serena

Club team, he made decisions on aspects of the project, he was involved with plans for engine

servicing, he approved payments for equipment rental, and he was involved with designing exterior

bulkheads. RCN attaches emails supporting each of these assertions.

        RCN argues that Mr. Campbell “appears to have been an authority equal to if not above

that of RCN.” For example, RCN says that it sought approval for work from Mr. Campbell and

that when it recommended a contractor for the interior portion of the project, it sent the quote to

Mr. Campbell. RCN cites an email where Mr. Campbell references an offer to take over the repair

project and include it in his advisory fee. The January 2019 email is over two single-spaced pages

and references Mr. Campbell’s recommended ship engineer and welding crew, Mr. Campbell’s

observations about the problems with the project and with RCN’s principal Tassos Kalentzis, who

is described as a thief, liar, and manipulator. RCN also cites documents purporting to show that

Mr. Campbell was involved in the project after January 2019 (when he says he stopped working




4
 The declaration actually states that Mr. Freund travelled to Moscow “to meet with representatives of Cara Bella.”
(Rec. Doc. 57-4, at 2).

                                                        6
      Case 2:19-cv-14657-CJB-JVM Document 70 Filed 11/20/20 Page 7 of 13




on the project). RCN further cites an August 3, 2020, email from Cara Bella’s on-site supervisor

Denis Vinogradov (translated with google translation), which says:

       Thassos was the manager who oversaw the refurbishment of the Ship Speculation
       in New Orleans. His technical knowledge was always respected, Thassos was
       recommended by Maxim Pravalinsky. But, James Kumble believed that it was
       more correct for him, and not for Thassos, to control financial and contractual
       issues. Therefore, when Thassos offered HF Italy and Johnny Freund as a
       contractor, James Kumble took over all the technical issues and signed a contract
       with Johnny and HF Italy.

(emphasis added). RCN says “Thassos” must be Tassos Kalentzis, principal of RCN, and James

Kumble must be James Campbell. It submits that this email from Cara Bella’s own representative

is enough to provide it a good faith basis to allege that Mr. Campbell planned, designed, negotiated,

and executed contracts on behalf of Cara Bella.

       With regard to Cara Bella’s argument that the interior and decking contracts were

negotiated between HF Italy and Cara Bella in Moscow, RCN points out that in Cara Bella’s

discovery responses, it represented that both of those contracts were negotiated in New Orleans

and that RCN and Mr. Campbell participated in their negotiation. RCN insists its filing is far from

a “knee-jerk” reaction to losing its motion for summary judgment, as Cara Bella contends.

       RCN also responds to Cara Bella’s request for Rule 11 Sanctions. It argues that the

evidence it has submitted requires that this request be overruled. RCN suggests that Cara Bella is

seeking sanctions because in the summary judgment briefing it pointed out that Cara Bella made

representations that were not true. It adds that Cara Bella’s vicarious liability argument holds no

water because a registered agent who signs a contract on behalf of his principal is doing so outside

of the scope of such agency as a matter of law. At oral argument, Cara Bella’s counsel would not

agree to Cara Bella’s vicarious liability for the actions of Mr. Campbell. Counsel later stated that

Mr. Campbell was employed by Cara Bella and Cara Bella would, therefore, be subject to vicarious



                                                  7
      Case 2:19-cv-14657-CJB-JVM Document 70 Filed 11/20/20 Page 8 of 13




liability. Counsel for RCN responded that there is no evidence that Mr. Campbell is an employee

of Cara Bella and argued that Cara Bella would not be vicariously liable for Mr. Campbell’s acts

as a contractor.

       In surreply, Cara Bella says that the evidence cited by RCN merely shows what it does not

contest, that Campbell was involved in the renovation of the vessel. RCN’s claim, Cara Bella

points out, is that Campbell negligently negotiated the contracts thereby harming RCN. Cara Bella

argues that none of the evidence cited by RCN shows that Campbell was involved in the

negotiation of the contracts. It also argues that the Vinogradav email is inadmissible as there is no

certification that the translation is correct and there is no explanation of the email’s origin.

                                          Law and Analysis

       1. Motion for Leave to File Third Party Demand

               a. Standard

       A defending party may file a complaint against “a nonparty who is or may be liable to it

for all or part of the claim against it.” Fed. R. Civ. P. 14(a)(1). The defending party must obtain

leave of court if the third party complaint is not filed within 14 days after it served its original

answer. Id. The court has wide discretion in determining whether to allow the filing. McDonald

v. Union Carbide Corp., 734 F.2d 182, 184 (5th Cir. 1984).

       In exercising this wide discretion, courts have considered a number of factors,
       including effectuating the purposes of Rule 14 (avoiding circuity of action,
       eliminating duplication of suits on closely related matters and promoting judicial
       economy); whether other parties will be prejudiced; the unreasonableness of delay
       by the party asserting the third-party complaint; lack of substance to the third-
       party claim; and whether the action will become unduly complex or unduly delayed
       by permitting the impleader.




                                                   8
      Case 2:19-cv-14657-CJB-JVM Document 70 Filed 11/20/20 Page 9 of 13




Marquette v. S. Fid. Ins. Co., No. CIV.A. 14-2311, 2015 WL 5083617, at *2 (E.D. La. Aug. 26,

2015); see Cedar Ridge, LLC v. Landmark Am. Ins. Co., No. CIV.A. 13-672, 2013 WL 4854388,

at *2 (E.D. La. Sept. 10, 2013).

                b. RCN’s Proposed Pleading

        Cara Bella does not discuss Rule 14(a), but it essentially argues that leave to file a third

party complaint should be denied because the claims against Mr. Campbell and Marine Hospitality

are meritless and because the proposed third parties will be prejudiced by having to defend

meritless claims. RCN’s claim is based on a theory that Mr. Campbell and/or Marine Hospitality

served as consultants for Cara Bella in negotiating the contracts at issue in this case and in the

performance of such contracts. In its discovery responses, Cara Bella listed Mr. Campbell as a

project manager. Cara Bella also listed Mr. Campbell as a person involved with both negotiating

and executing the contracts at issue in this litigation.

        Yet Cara Bella now submits a declaration of Mr. Campbell who asserts he was not involved

in the negotiations, though he does admit to being involved with the renovation project by

responding to inquiries by Cara Bella about Coast Guard regulations until January 2019. Cara

Bella also cites the Freund declaration and overstates its contents. It is true that Mr. Freund says

he negotiated the contract in Moscow. He does not say that he did so only with the owners of Cara

Bella, he refers to representatives. Cara Bella argues that RCN knows that Mr. Campbell was not

in Russia at the time the contracts were negotiated, but it relies on the Campbell Declaration (which

RCN did not have until Cara Bella filed it into the record with its opposition) and the Freund

Declaration (which does not refer to Mr. Campbell and does not identify who was present at the

negotiations in Moscow). The court finds this factual dispute about Mr. Campbell’s involvement

in the negotiations is not properly resolved on the pleadings alone. A party cannot defeat a



                                                   9
     Case 2:19-cv-14657-CJB-JVM Document 70 Filed 11/20/20 Page 10 of 13




complaint against it merely by filing a self-serving declaration denying the allegations of the

complaint. Importantly here, Cara Bella’s own discovery responses identify Mr. Campbell as an

individual negotiating the contracts.

        Cara Bella also argues that to the extent the claims in RCN’s third party complaint are true,

this would merely result in Cara Bella’s vicarious liability for the actions of Campbell and Marine

Hospitality. RCN denies this could be true because, it says, executing a contract is outside the

scope of his authority as a registered agent. RCN also argued at oral argument that there is no

evidence that Mr. Campbell was an employee of Cara Bella, as Cara Bella’s counsel represented

for the first time in oral argument. Indeed, his description as a consultant and his use of a Marine

Hospitality email address seems to support the conclusion that he was a contractor. He is also

referred to as a Project Manager by Cara Bella in its discovery responses. Mr. Campbell’s email

references an offer to take over the repair project and include it in his “advisory fee,” which does

not suggest employee status. Nor does his statement in that email that “I am spending more time

on your business than on my own.” Importantly, Cara Bella would not concede liability for the

actions of Mr. Campbell. At this point, vicarious liability cannot defeat RCN’s proposed third party

complaint.

        The court concludes that RCN must be granted leave to amend. RCN’s proposed Third

Party Complaint is closely related to the claims raised by Cara Bella in this lawsuit. There is no

indication that joining Mr. Campbell and Marine Hospitality will unnecessarily complicate the

litigation. With no trial yet set, the litigation is in its early stages and no party would be prejudiced

by the addition of a party. Although Mr. Campbell and Marine Hospitality may ultimately be able

to defeat RCN’s claims, there is a sufficient factual basis for the Third Party Complaint to proceed




                                                   10
     Case 2:19-cv-14657-CJB-JVM Document 70 Filed 11/20/20 Page 11 of 13




at this stage. Accordingly, the court finds that justice requires that RCN be granted leave to file

its Third Party Complaint.

                c. Rule 11 Sanctions

        By signing and filing a pleading, an attorney:

        certifies that to the best of the person's knowledge, information, and belief, formed
        after an inquiry reasonable under the circumstances:
                (1) it is not being presented for any improper purpose, such as to harass,
                cause unnecessary delay, or needlessly increase the cost of litigation;
                (2) the claims, defenses, and other legal contentions are warranted by
                existing law or by a nonfrivolous argument for extending, modifying, or
                reversing existing law or for establishing new law;[and]
                (3) the factual contentions have evidentiary support or, if specifically so
                identified, will likely have evidentiary support after a reasonable
                opportunity for further investigation or discovery . . . .

Fed. R. Civ. P. 11(b). “If, after notice and a reasonable opportunity to respond, the court determines

that Rule 11(b) has been violated, the court may impose an appropriate sanction on any attorney,

law firm, or party that violated the rule or is responsible for the violation.” Fed. R. Civ. P. 11(c)(1).

Rule 11 provides a procedure for a party filing a motion for sanctions:

        A motion for sanctions must be made separately from any other motion and must
        describe the specific conduct that allegedly violates Rule 11(b). The motion must
        be served under Rule 5, but it must not be filed or be presented to the court if the
        challenged paper, claim, defense, contention, or denial is withdrawn or
        appropriately corrected within 21 days after service or within another time the court
        sets. If warranted, the court may award to the prevailing party the reasonable
        expenses, including attorney's fees, incurred for the motion

Id. R. 11(c)(2). The court may also, on its own, require a party or attorney to show cause why

sanctions under Rule 11 should not be imposed.

        Apparently in lieu of following the procedure for a motion for sanctions under Rule

11(c)(2), Cara Bella hopes to cause this court to require RCN to show cause why sanctions should

not be imposed for a violation of Rule 11(b). Requesting Rule 11 sanctions be imposed is

extraordinary and certainly, in the instant situation, completely unsupported. Contrary to Cara

                                                   11
     Case 2:19-cv-14657-CJB-JVM Document 70 Filed 11/20/20 Page 12 of 13




Bella’s insistence that RCN had no evidentiary support to file a claim against James Campbell

and/or Marine Hospitality, RCN provided ample such support. Strenuously downplaying his role,

Cara Bella admits only that it sought Mr. Campbell’s advice because of his experience in the cruise

vessel/restaurant business. RCN provided proof of Mr. Campbell’s significant involvement,

including a series of emails where Mr. Campbell is included as part of the “Serena Club Team.” It

produced one detailed email written by Mr. Campbell regarding the work, his involvement,

accusations as to who was failing and why, and what could be done to remedy the problems.

       As to Cara Bella’s insistence that James Campbell had no role in negotiating the HF Italy

contract, admitting only that he signed it, and indeed, accusing RCN of bad faith in stating

Campbell negotiated the contract, Cara Bella has itself to blame for any confusion: it specifically

listed James Campbell as having negotiated that contract. It separately listed him as having

executed the contract.

       As to Cara Bella’s accusation that RCN did so little investigation into the role of James

Campbell and/or Marine Hospitality that its third party complaint is sanctionable, RCN certainly

tried. In the summer, it sent subpoenas to both; they refused to respond.

       As to Cara Bella’s constantly morphing characterization of James Campbell’s role, it

remains completely unclear what Mr. Campbell was on this project, and whether he was acting as

James Campbell or as the principal of Marine Hospitality. In its pleadings, Cara Bella itself

described him as a consultant, and a project manager. In another Cara Bella interrogatory answer

Mr. Campbell is identified as a current member, officer, or director of Cara Bella. In open court,

he was suddenly pronounced an employee of Cara Bella. Yet despite lodging serious accusations

against RCN that it both failed to sufficiently research Mr. Campbell’s role before filing this




                                                12
      Case 2:19-cv-14657-CJB-JVM Document 70 Filed 11/20/20 Page 13 of 13




pleading and has an ill motive for doing so,5 Cara Bella had not done its due diligence to prove

any of this. Surely Cara Bella has access to the documents reflecting its relationship with Mr.

Campbell and/or Marine Hospitality such as contracts, agreements, correspondence, bills,

invoices, W-2’s or 1099’s. It presented no such proof and could not answer questions regarding

how and in what capacity Mr. Campbell worked and was paid.

         As the court’s discussion of the facts above make clear, while the facts asserted may

ultimately prove to be false, and/or its claims against James Campbell or Marine Hospitality be

unsupportable, RCN had a factual basis for asserting them sufficient to avoid Rule 11 sanctions.

Cara Bella’s request for Rule 11 sanctions is denied.

                                                    Conclusion

         For the foregoing reasons, RCN’s Motion Leave to File Third Party Complaint (Rec. Doc.

53) is GRANTED. RCN’s Third Party Complaint shall be entered into the record.

         New Orleans, Louisiana, this ____ day of November, 2020.



                                                                    Janis van Meerveld
                                                                United States Magistrate Judge




5
  Cara Bella accuses RCN and its counsel of acting in a “cavalier and vindictive manner,” being “knowingly
misleading,” “making stuff up,” “intentionally ignoring facts,” “making giant and ill informed leaps,” “wielding its
power to implead parties,” “failing even basic law-student-level tenants of agency and corporate law,” “torturing the
principles of corporate law,” “for no other purpose than to harass and needlessly increase the cost of litigation,” and
“designed to make life miserable for Mr. Campbell,” as a “knee jerk vindictive response and not filed in good faith.”
Even if Cara Bella were right that these were baseless claims, such accusations are overwrought. Given that it is Cara
Bella which has failed to support its claims and accusations, the court is all the more disturbed by this extreme
language. Prior to requesting Rule 11 sanctions be imposed against an opponent, the court urges Cara Bella’s counsel
to be sure that they, too, are meeting their obligations.

                                                         13
